IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 40229

STATE OF IDAHO,                                   )    2013 Unpublished Opinion No. 595
                                                  )
       Plaintiff-Respondent,                      )    Filed: July 26, 2013
                                                  )
v.                                                )    Stephen W. Kenyon, Clerk
                                                  )
THOMAS W. HUGHES,                                 )    THIS IS AN UNPUBLISHED
                                                  )    OPINION AND SHALL NOT
       Defendant-Appellant.                       )    BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Washington County. Hon. Susan E. Wiebe, District Judge.

       Judgment of conviction and concurrent, unified sentences of life, with twenty-five
       years determinate, for forcible rape and first degree kidnapping, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Thomas W. Hughes entered an Alford 1 plea to forcible rape, Idaho Code § 18-6101, and
first degree kidnapping, I.C. § 18-4501. The district court sentenced Hughes to concurrent,
unified terms of life, with twenty-five years determinate. Hughes filed an Idaho Criminal Rule
35 motion for reduction of his sentences, which the district court denied. Hughes now appeals,
contending his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                                 1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hughes’s judgment of conviction and sentences are affirmed.




                                                   2